Citation Nr: 0843526	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-22 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of iritis of the right eye. 

2.  Entitlement to an initial compensable rating for 
bilateral pterygia.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to August 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which granted the veteran service 
connection for status post right eye iritis and bilateral 
pterygia, both with 0 percent evaluations, and effective 
dates of September 1, 2006.  The RO in Reno, Nevada maintains 
jurisdiction of the veteran's claim file.

The issues have been re-characterized to comport to the 
medical evidence of record.  


FINDINGS OF FACT

1.  The veteran's residuals of iritis of the right eye is 
shown to be painful, but is not shown to be pathologically 
active.  

2.  The veteran's corrected visual acuity is 20/20 in the 
right eye, and 20/20 in the left eye.

3.  The veteran has a normal visual field.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but no 
more, for the service-connected residuals of iritis of the 
right eye, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.3, 
4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6003, 
6079, 6080, 6081 (2008).

2.  The criteria for a disability evaluation in excess of 0 
percent for bilateral pterygia are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, 
Diagnostic Codes (DCs) 6034 and 6079 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The evaluations to be assigned the now-service connected eye 
disabilities are "downstream" issues.  Hence, additional 
notification is not required.  See Hartman v. Nicholson, 19 
Vet. App. 473 (2006) aff'd by Hartman v. Nicholson, No. 06-
7303 (Fed. Cir. Apr. 5, 2007).  Notwithstanding, the RO 
provided the appellant with pre-adjudication notice with 
regard to entitlement to service connection, including that 
concerning the issues of establishing higher evaluations and 
effective dates, in an August 2006 letter.  Additional 
notice, again including that concerning the issues of 
establishing higher evaluations and effective dates, was 
provided by a July 2007 letter.  The claim was subsequently 
re-adjudicated in an April 2008 supplemental statement of the 
case (SSOC).  The veteran had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran medical 
examinations and opinions as to the severity of his 
disabilities.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks an evaluation in excess of 0 percent for 
residuals of iritis of the right eye and in excess of 0 
percent for bilateral pterygia.  The veteran claims that his 
right eye is still painful due to the two episodes of iritis 
he had during service, and that his bilateral pterygia will 
necessitate both of his eyes to be "lasared" in the future.

The RO originally granted service connection for residuals of 
iritis of the right eye in October 2006, assigning a 0 
percent rating, effective September 1, 2006, under DC 6003, 
and granted service connection for bilateral pterygia in 
October 2006, assigning a 0 percent rating, effective 
September 1, 2006, under DC 6034.  See 38 C.F.R. § 4.84a.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 6003 provides that iritis is to be rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A 10 percent evaluation is 
the minimum to be assigned during active pathology.  38 
C.F.R. § 4.84a.

Diagnostic Code 6034 provides that pterygium is to be rated 
for vision loss, if any. Id.

Assigning multiple ratings for the veteran's eye disabilities 
based on the same symptoms or manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2008).  
 
A VA examination was conducted in August 2006.  The examiner 
noted that the veteran had multiple episodes of iritis 
between 1994 and 1997, and first noticed pterygia in the late 
1980s.  He reported that the pterygia has caused intermittent 
itching and redness, which is worse when he is in dry 
environments or when it is very bright outside.  The examiner 
noted that the veteran did not then have right eye iritis, 
but that he does have a history of recurrent iritis, which is 
more likely than not secondary to Reiter's syndrome.

A VA examination was conducted in January 2008.  The veteran 
reported that he has had redness of the pterygium in both 
eyes since 1995 mostly when it is windy or when he is tired.  
He also reported that he has had burning and stinging in both 
eyes off and on since 1995 that lasts 3-5 minutes.  The 
examiner noted that there are no periods of incapacitation 
due to eye disease and that the veteran did not then have 
active iritis.  A diagnosis of old iris pigment right eye 
anterior lens surface, most likely secondary to iritis 
episodes and most likely secondary to Reiter's syndrome, was 
given.  

Under 38 C.F.R. § 4.84a, DC 6003, a 10 percent rating is 
warranted if pain manifests from iritis, and an additional 
rating of 10 percent during continuance of active pathology 
is to be combined.  The January 2008 VA examiner reported the 
veteran has had burning and stinging in both eyes off and on 
since 1995 that lasts 3-5 minutes.  The January 2008 VA 
examiner did not state the cause of the veteran's burning and 
stinging-type pain; however, giving the veteran the benefit 
of the doubt, and taking into account his complaints of pain 
in his right eye, in aggregate the competent and credible 
evidence of record shows that the veteran has pain in his 
right eye.  See 38 C.F.R. § 4.84a DC 6003.

Thus, a 10 percent evaluation for residuals of iritis of the 
right eye is warranted under DC 6003.  Id.

Both the August 2006 and January 2008 VA examination reports 
note that the veteran did not then currently have active 
iritis, and therefore a combined additional rating of 10 
percent is not warranted pursuant to 38 C.F.R. § 4.84a, DC 
6003.

As to visual acuity, impairment of central visual acuity is 
evaluated from 0 to 100 percent under Diagnostic Codes 6061 
through 6079.  Ratings for impairment of field vision are 
evaluated from 10 to 100 percent under Diagnostic Codes 6080 
and 6081.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  See Diagnostic 
Codes 6061 to 6079.  The percentage evaluation will be found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a, Table V (2007).

The veteran is currently in receipt of a 10 percent 
evaluation for his residuals of iritis of the right eye and 0 
percent evaluation for bilateral pterygia.  A compensable 
disability rating of 10 percent is warranted for impairment 
of central visual acuity in the following situations: (1) 
when vision in one eye is correctable to 20/50 and vision in 
the other eye is correctable to 20/40; (2) when vision in 
both eyes is correctable to 20/50; (3) when vision in one eye 
is correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079.  

38 C.F.R. § 4.75 provides that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such examinations should include uncorrected and corrected 
central visual acuity for distance and near, with record of 
the refraction.  The best distant vision obtainable after 
best correction by glasses will be the basis of rating, 
except in cases of keratoconus in which contact lenses are 
medically required.  38 C.F.R. § 4.75. 

On August 2006 VA examination, the veteran's corrected near 
visual acuity in each eye was 20/20.  It was noted that the 
veteran did not have any distance visual complaints, but 
complained of decreased near vision in both eyes, which is 
treated with the use of reading glasses.  On January 2008 VA 
examination, the veteran's corrected near and far visual 
acuity in both eyes was 20/20. 

Applying the veteran's findings of corrected visual acuity of 
20/20 in both the right and left eye to Table V, the 
veteran's rating for both disabilities is non-compensable.  
See 38 C.F.R. § 4.31.  A 10 percent disability evaluation is 
only warranted when vision in one eye is correctable to 20/50 
and vision in the other eye is correctable to 20/40; when 
vision in both eyes is correctable to 20/50; when vision in 
one eye is correctable to 20/70 and vision in the other eye 
is correctable to 20/40; or when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  Such impairment is not shown in this 
case.  Based on the visual acuity readings, Table V does not 
allow for a compensable evaluation for either residuals of 
iritis of the right eye or bilateral pterygia.  38 C.F.R. § 
4.84a, DCs, 6003, 6034, 6078, and 6079.  As a 10 percent 
rating is not warranted for the veteran's residuals of iritis 
of the right eye or bilateral pterygia based on visual 
acuity, an even higher rating of 20 percent, 30 percent, 
etcetera, is likewise not warranted.

As to loss of field of vision, regulations provide that 
measurements of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and three millimeter white test object.  At least 
16 meridians 22 1/2 degrees apart will be charted for each 
eye.  38 C.F.R. § 4.76.

The provisions of 38 C.F.R. § 4.76a, Table III reflects 
normal visual field extent at 8 principal meridians as 
follows (in degrees): temporally 85, down temporally 85, down 
65, down nasally 50, nasally 60, up nasally 55, up 45, and up 
temporally 55.  Id.

The August 2006 VA examination notes that the veteran's gross 
visual field evaluation by confrontational finger counting is 
full in all 4 quadrants in both eyes.  The January 2008 VA 
examination notes that the veteran has no visual field 
defect.

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  Under such code, 
loss of temporal half of the visual field warrants a 30 
percent rating if bilateral, a 10 percent rating if 
unilateral.  Loss of the nasal half of the visual field 
bilaterally results in a 20 percent rating, unilaterally 
results in a 10 percent evaluation.

A concentric contraction of the visual field to 60 degrees 
but not to 45 degrees results in a bilateral evaluation of 20 
percent, a unilateral evaluation of 10 percent.  38 C.F.R. § 
4.84a DC 6080.

The above evidence does not support a rating higher than 10 
percent under Diagnostic Code 6080 for the veteran's 
residuals of right eye iritis.  The results from the above-
noted VA examinations, do not reflect the bilateral loss of 
the temporal half of the visual field, bilateral or 
unilateral concentric contraction to 5 degrees, bilateral 
concentric contraction to 15 degrees but not 5 degrees, 
bilateral concentric contraction to 30 degrees but not to 15 
degrees, or bilateral concentric contraction to 45 degrees, 
but not to 30 degrees, or bilateral concentric contraction to 
60 degrees, but not to 45 degrees.  The VA examinations show 
that the veteran has no defect in his visual fields and 
therefore he has a normal, full, visual field.  Furthermore, 
there is no medical evidence of record indicating that the 
veteran has homonymous hemianopsia impairment of his field of 
vision.  Thus, the VA examinations of record clearly indicate 
that the manifestations of the veteran's residuals of right 
eye iritis do not warrant a rating in excess of 10 percent 
under 38 C.F.R. § 4.84a, DCs 6071-6079 or 6080.  

At no time since the effective date of service connection, 
September 1, 2006, for the residuals of iritis of the right 
eye and bilateral pterygia, have the veteran's disabilities 
met or nearly approximated the criteria for a higher rating 
than as currently rated under this decision, and staged 
ratings are not for application.  See Fenderson v. West, 12 
Vet. App. 119 (199).

In numerous documents of record the veteran states that the 
severity of the his disabilities merit a higher rating.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a disability rating higher than 10 percent for residuals of 
iritis of the right eye and a compensable rating for 
bilateral pterygia have not been met.  Gilbert v. Derwinski, 
1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.84a, DCs 
6003 and 6034.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and a rating in excess of 
10 percent for residuals of iritis of the right eye, and a 
compensable rating for bilateral pterygia is not warranted.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  Regulation permits extra-schedular rating when "the 
schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected residuals of iritis of the right eye and 
bilateral pterygia disabilities.


ORDER

Entitlement to an increased disability evaluation of 10 
percent, but no more, for residuals of iritis of the right 
eye, is granted.

Entitlement to an initial compensable rating for bilateral 
pterygia is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


